Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin T. Cuenot on 5/17/2021.
The application has been amended as follows: 
In the claims:

Claim 33
33. (New) The computer program product of claim 19, wherein the first context includes at least one of a particular location of the device or a current time.

Reasons for Allowance
Claims 1-3, 6-12, 15-21, 24-27, 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 have been carefully considered.
As to claim 1:
wherein the application is displayed on a first display of the device and the application- content-specific assistance is displayed on a second display of the device concurrently with the application displayed on the first display; wherein the general assistance is displayed as a first overlay and the application-content- specific assistance is displayed as a second overlay that is superimposed over the first overlay; and wherein, in response to received user inputs, the device navigates between the second overlay and the first overlay” in the specific combinations as recited in claim 1.
As to claim 10:
The prior art of record does not disclose or render obvious the limitations “wherein the application-content-specific assistance is displayed on the second display of the system concurrently with the application displayed on the first display; wherein the general assistance is displayed as a first overlay and the application-content- specific assistance is displayed as a second overlay that is superimposed over the first overlay; and wherein, in response to received user inputs, the system navigates between the second overlay and the first overlay” in the specific combinations as recited in claim 10.
As to claim 19:
The prior art of record does not disclose or render obvious the limitations “wherein the application is displayed on a first display of the device and the application- content-specific assistance is displayed on a second display of the device concurrently with the application displayed on the first display; wherein the general assistance is displayed as a first overlay and the application-content- specific assistance is displayed as a second overlay that is superimposed over the first overlay; and wherein, in response to received user inputs, the device navigates between the second overlay and the first overlay” in the specific combinations as recited in claim 19.
Claims 2-3, 6-9, 11-12, 15-18, 20-21, 24-27, 31-33 depend on one of independent claims 1, 10, and 19, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ROBERTO BORJA/Primary Examiner, Art Unit 2173